Citation Nr: 1404181	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-01 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1972 to October 1978.  

The issue of entitlement to service connection coronary artery disease comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The new and material evidence issue comes to the Board on appeal from a December 2012 rating decision issued by the RO in Muskogee, Oklahoma.  As will be discussed below, the Veteran's representative then filed a March 2013 notice of disagreement (NOD) with this decision.  

In November 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing).  In September 2013, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the claims folder and the Virtual VA eFolder.  

A review of the Virtual VA paperless claims processing system reveals additional, pertinent VA treatment records in addition to the September 2013 videoconference hearing transcript.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

First, the RO issued a December 2012 rating decision finding that new and material evidence had not been submitted to reopen a claim for service connection for hypertension.  The Veteran's representative submitted a March 2013 statement in which he appears to have expressed disagreement with the denial of service connection for hypertension.  To date, however, the RO has not issued a statement of the case (SOC) in response to what can be liberally construed as a notice of disagreement with the December 2012 rating decision.   

The filing of an NOD places a claim in appellate status.  Therefore, the failure to issue an SOC in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999).

Second, the Veteran has identified the existence of additional VA treatment records not present in the claim folder.  Specifically, the Veteran has stated that he began receiving VA treatment for his heart problems in 1984 at the VA Medical Center (VAMC) in Oklahoma City.  See May 2011 Veteran's statement; February 1986 VA Form 10-7131 (Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action).  However, the earliest VA treatment records in the claims folder are dated in 1998.  Therefore, on remand, the RO/AMC should attempt to secure any outstanding VA treatment records from the 1980s.  

Third, the Board finds that a VA examination and medical opinion are necessary to determine the nature and etiology of the Veteran's claimed disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request VA medical records from the VAMC in Oklahoma City dated from 1984 to 1986.  See May 2011 Veteran's statement; February 1986 VA Form 10-7131 (Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action).  

All attempts to secure these records, and any response received, should be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of his current coronary artery disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The VA examiner is advised that the Veteran contends that his coronary artery disease either began during service or developed a short time after service secondary to his hypertension.  The Veteran claims that his preexisting hypertension noted upon induction into service was aggravated during his service beyond its normal progression.  He believes that aggravation occurred during service because his hypertension was not properly treated by military medical personnel and because the physical rigors and stress of his military service aggravated it as well.  

Prior to active duty, the Veteran's October 1971 induction examination noted a preexisting hypertension disability.  The Veteran also reported a history of shortness of breath and heart palpitations during periods of heavy exercise in his Report of Medical History at induction in October 1971.  Prior to active duty, an April 1972 letter from a private physician also noted preexisting high blood pressure readings unusual for the Veteran's young age at the time.  

During active duty from 1972 to 1978, service treatment records document complaints of shortness of breath, dizziness, headaches, fainting, vertigo, and high blood pressure readings at times.  The Veteran was diagnosed with "orthostatic hypertension."  See service treatment records and examinations dated in December 1975, January 1976, June 1976, and July 1977.  In January 1976, monthly blood pressure checks were recommended.  There is no indication cholesterol readings were taken during service.  Chest X-rays taken during service were negative in October 1971, January 1976, and October 1978.  In addition, in-service electrocardiograms (EKGs) taken in December 1975 and January 1976 were normal.  At his Report of Medical History at separation in October 1978, the Veteran reported a history of dizziness, fainting, and high blood pressure.  However, upon objective examination at separation in October 1978, his blood pressure reading was 120/60, and his cardiovascular evaluation was normal.    

Following his military service, although the hospitalization report is not of record, the Veteran has indicated that he was hospitalized at St. Andrews Hospital in 1981 or 1982 for a balloon angioplasty after having a heart attack.  He has stated that he was first diagnosed with high cholesterol and coronary artery disease at this time in the early 1980s.  VA treatment records in the 1990s and 2000s confirm that he underwent numerous stent procedures and angioplasties.  A February 2013 private physician report from Dr. E.E., MD., assessed that the stress of the Veteran's military duties could have aggravated his hypertension, which then in turn could have developed into coronary artery disease.  Dr. E.E. indicated that the Veteran's hypertension was not properly treated during the Veteran's period of active duty from 1972 to 1978, thereby leading to his coronary artery disease.   

The examiner should then address the following questions:

a) The examiner should state whether the Veteran's preexisting hypertension, which was noted upon induction into service, permanently increased in severity during his military service from 1972 to 1978.  If so, he or she should state whether the increase in severity was consistent with the natural progression of the disease or whether the increase represented a permanent worsening or "aggravation" of the disease beyond its natural progression.  

In responding to this question, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.

b) The examiner should state whether it is at least as likely as not the Veteran's coronary artery disease either began during service or is related to his period of service. 

In rendering this opinion, the examiner should address whether the Veteran's in-service symptoms of shortness of breath, dizziness, headaches, fainting, and vertigo were indicative of coronary artery disease at that time or whether his coronary artery disease developed in time due to improper treatment for hypertension during service.  

c) The examiner should state whether it is at least as likely as not that coronary artery disease was either caused by or permanently aggravated by the Veteran's hypertension.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The RO/AMC should issue a SOC addressing the issue of whether new and material evidence has been submitted to reopen the claim for service connection for hypertension.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations, including 38 C.F.R. § 3.156(a).  

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely Substantive Appeal in response thereto.  The RO/AMC should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of the new and material evidence issue for hypertension following the issuance of the SOC, unless he perfects this particular appeal.

4.  The RO/AMC should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

5.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

6.  Thereafter, the RO/AMC should consider all of the evidence of record, and readjudicate the issue of service connection for coronary artery disease.  If the benefit sought is not granted, the RO/AMC should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


